--------------------------------------------------------------------------------

Exhibit 10.2
 
NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This NON‑COMPETITION AND NON-SOLICITATION AGREEMENT (the “Agreement”), effective
as of December 4, 2017, is entered into by and between [·] (the “Director”), and
Independent Bank Corporation, a Michigan corporation (“IBC”).


The Director is a current member of the Board of Directors of TCSB Bancorp,
Inc., a Michigan corporation (“TCSB”), and Traverse City State Bank, a Michigan
banking corporation (the “Bank”). This Agreement is entered into in connection
with the transactions contemplated by that certain Agreement and Plan of Merger,
dated December 4, 2017 (the “Merger Agreement”), by and between IBC and TCSB.


For good and valuable consideration, the receipt and sufficiency of which is
acknowledged by both parties, the parties agree as follows:


1.            Definitions. Capitalized terms used in this Agreement without
being defined have the meanings given to them in the Merger Agreement.


2.            Acknowledgments of Director. The Director acknowledges that:
 
(a)         the Director has agreed to enter into this Agreement with IBC to
induce IBC to enter into the Merger Agreement;


(b)         the Director has an economic interest in TCSB and will derive
benefits from the closing of the transactions contemplated by the Merger
Agreement and the agreements the Director is making under this Agreement are
adequately supported by consideration;


(c)          the agreements the Director is making in this Agreement are
reasonable for the protection of the business interests of IBC and/or one or
more of its subsidiaries (each, an “IBC Entity”) in connection with the
transactions contemplated by the Merger Agreement; and


(c)         the length of the Restricted Period (as defined below), the
geographic scope of the Restricted Territory (as defined below), and the scope
and terms of the covenants set forth in this Agreement are reasonable.


3.            Non-Competition.


(a)         The Director will not, at any time during the period commencing on
the date of this Agreement and ending on the 2 year anniversary of the Effective
Time (the “Restricted Period”), directly or indirectly, own, manage, operate,
control, conduct, or assist in any way any business operating within the
Restricted Territory that either (i) is an institution the deposits of which are
insured by the FDIC or NCUA, or (ii) is otherwise engaged in the business of
commercial banking or any form of business or consumer lending, or (iii) that
otherwise competes with any line of business conducted by any IBC Entity or any
of TCSB, the Bank and/or their respective subsidiaries (each, a “TCSB Entity”)
as of the date of this Agreement (each of the foregoing, a “Competitive
Business”). Notwithstanding the foregoing, if the Merger Agreement is terminated
without the Merger having occurred, the Restricted Period shall end on the date
of termination of the Merger Agreement.


(b)         For purposes of this Agreement, “Restricted Territory” means the
counties of Grand Traverse, Benzie, Leelanau, Manistee, Wexford, Missaukee,
Kalkaska and Antrim, Michigan.
 
1

--------------------------------------------------------------------------------

(c)         The Director acknowledges that the restrictions of Section 3(a)
above prevent the Director from all of following: (1) entering into, engaging
in, becoming an officer, director, organizer, or employee of, or acquiring any
ownership interest in a Competitive Business; (2) directly or indirectly
soliciting, diverting, enticing, or accepting any customers, clients, or
business patronage from any customers, clients, or businesses with which the
Director had contact or involvement during the Director’s service as a director
of any TCSB Entity (including through knowledge gained as a director of the
Bank) on behalf of any Competitive Business; and/or (3) promoting or assisting,
financially or otherwise, any Competitive Business. The Director acknowledges
that this Section 3(c) does not contain a complete list of the activities
prohibited by Section 3(a).


(d)         This Agreement does not preclude or prohibit the Director from (1)
owning less than 5% of the outstanding securities of any class of securities of
a Competitive Business that are actively traded on a national securities
exchange, as long as the ownership interest represents a passive investment and
does not represent a controlling interest; (2) owning any interest in any mutual
fund, exchange-traded fund or other similar fund that holds an interest in a
Competitive Business; (3) directly or indirectly establishing or maintaining
deposit or brokerage accounts at or with a Competitive Business; (4) directly or
indirectly establishing or maintaining credit facilities at or with a
Competitive Business; or (5) establishing or maintaining a relationship with a
Competitive Business that is serving in a fiduciary capacity with respect to the
assets of the Director, his or her spouse, or other family members as long as
such relationship is limited to the provision of fiduciary and related services
by the Competitive Business and/or otherwise permitted by this Section 3(d).


4.            Non-Solicitation; Non-Interference. The Director will not, at any
time during the Restricted Period, interfere with the business of any IBC Entity
or TCSB Entity by soliciting, inducing, or attempting to solicit or induce, or
in any other manner to influence any employees, officers, or directors (each, a
“Business Affiliate”) of any IBC Entity or any TCSB Entity to terminate the
Business Affiliate’s position or relationship with any IBC Entity or any TCSB
Entity; but these restrictions do not apply to (a) any officer or employee of
any TCSB Entity whose employment has been terminated by any TCSB Entity or IBC
Entity; and (b) the use of non-targeted employment advertisements directed at
the public in general.


In addition, the Director will not, at any time during the Restricted Period,
interfere with the business of any IBC Entity or TCSB Entity by (a) inducing or
attempting to induce any third party to terminate or materially and adversely
modify its business relationship with any IBC Entity or any TCSB Entity, or (b)
taking any other action intended to interfere with, disturb, disrupt, decrease,
or otherwise jeopardize any business relationship of any IBC Entity or any TCSB
Entity.


5.           Confidentiality. The Director will not, at any time, disclose any
confidential or proprietary information or trade secrets of any TCSB Entity; but
this information may be disclosed (a) to third parties if the information was
then generally known to the public through no fault of the Director or any of
the Director’s agent’s or representatives; (b) as required by law; or (c) to the
extent necessary to assert or defend a claim arising or relating to any
transaction contemplated by the Merger Agreement.
 
6.            Specific Performance. The Director acknowledges that IBC may be
irreparably damaged (and damages at law would be an inadequate remedy) if this
Agreement is not specifically enforced. Therefore, in the event of a breach or
threatened breach by the Director of any provision of this Agreement, then IBC
will be entitled, in addition to all other rights or remedies that may be
available at law or in equity, to seek an injunction restraining such breach,
without being required to show any actual damage or to post an injunction bond,
and/or to a decree for specific performance of the provisions of this Agreement.
 
2

--------------------------------------------------------------------------------

7.            Severability. If any provision of this Agreement is deemed invalid
under applicable law, such provision shall be deemed omitted to the extent it is
invalid, but the remainder of this Agreement shall not be invalidated as a
result and shall be given full force and effect so far as possible. If any
provision of this Agreement may be construed in two or more ways, one of which
would render the provision invalid or otherwise voidable or unenforceable and
another of which would render the provision valid and enforceable, such
provision shall have the meaning which renders it valid and enforceable. In
addition, if the duration, scope, or geographic area contemplated by this
Agreement are determined to be unenforceable by a court of competent
jurisdiction, the parties agree that such duration, scope, and/or geographic
area shall be deemed to be reduced to the greatest scope, duration, and/or
geographic area which will be enforceable.


8.            Miscellaneous. This Agreement may be executed in one or more
counterparts, each of which shall be an original. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Michigan. This Agreement shall inure to the benefit of, and be
enforceable by, each TCSB Entity, each IBC Entity, and their respective
successors and assigns. The failure or delay of any IBC Entity to require
performance by the Director of any provision of this Agreement shall not affect
the right of the IBC Entity to require performance of that provision or to
exercise any right, power, or remedy under this Agreement.


INTENDING TO BE LEGALLY BOUND, the parties have executed this Non-Competition
and Non-Solicitation Agreement as of the date set forth in the opening paragraph
above.
 
DIRECTOR:
  IBC:            
[·]
  Independent Bank Corporation

By:
 
Its:
 

 
 
3

--------------------------------------------------------------------------------